November 25, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         MANZOOR MEMON, Appellant

NO. 14-12-00015-CV                           V.

                         HAROON SHAIKH, Appellee
                     ________________________________

       Today the Court heard the parties’ joint motion to dismiss this appeal from
the judgment signed by the court below on October 3, 2011. Having considered the
motion and found it meritorious, in part, we order that the court’s former judgment
of April 30, 2013, be vacated, set aside, and annulled and order the appeal
DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.